Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 01/31/2019.
Claims 1-20 are examined in this office action.

Claim Objections
4.        Claim 8 is objected to because of the following informalities:        
 Regarding claim 8, lines 1-2 “wherein the drill accessory is configured to project a straight line outward therefrom” should read – wherein the drill accessory is configured to project a straight line light beam outward --  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, the claim recites in part “the perimeter” in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, as best understood, the Office has interpreted the above recitation to read “a perimeter” for purposes of proper antecedent basis and consistency.
Regarding claim 8, the claim recites in part “wherein the drill accessory is configured to project a straight line outward therefrom and along an adjacent surface” which renders the claim indefinite because it is unclear what is being projected in a straight line outward. It appears that applicant meant to recite that the drill accessory is configured to project a straight line light beam outward therefrom, and the claim will be interpreted as such. Clarification and Appropriate correction are required.
Claims 2-7 and 9-14 are also rejected due to their dependency on claims 1 and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being obvious over Estes (US 20040033112 A1) in view of Padget et al. (US 20170167721 A1).
Regarding Claim 1, Estes discloses A drill accessory (10) comprising: 
a chuck engagement member (13), said chuck engagement member (13) configured to be inserted into a drill chuck (11); 
a body (14), said body being secured to said chuck engagement member (13); 
an assembly (15, 16, 17), said assembly (15, 16, 17) being surroundably mounted to said body (14), 
said assembly (15, 16, 17) configured to maintain a stationary position during rotational movement of said body (14) 
Estes does not disclose that the drill accessory is configured to emit at least one beam of light onto an adjacent surface, the assembly being a light assembly having at 
However, Padget in a related invention teaches that it is old and well known to provide a drill accessory (420) having a outer body (Fig. 7) configured to emit at least one beam of light onto an adjacent surface [0049] and [0051], the assembly (420) being a light assembly (424) having at least one light (408) proximate the perimeter thereof and wherein said at least one light (408) is configured to project a light beam in a straight line outward from said light assembly and along an adjacent surface (Figs. 7 and 11).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the body of Estes drill accessory, to be configured to incorporate a lighting system as taught by Padget, with the motivation to “provide illumination to the working area without the lighting system housing obstructing the user's view of the working area” ([0049] of Padget).
Estes in view of Padget further discloses:
Regarding claim 2, Estes teaches said body (14) is cylindrical in shape (Fig. 2 of Estes), said body further having a first end (@14) and a second end (@18), said second end of said body (@18) configured to extend beyond said assembly (15 of Estes).
Estes does not disclose that said assembly is a light assembly.
However, Padget in a related invention teaches that it is old and well known to provide a drill accessory (420) having a outer body (Fig. 7) configured to emit at least 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the body having an assembly of Estes drill accessory, to be configured to incorporate a lighting system as taught by Padget, with the motivation to “provide illumination to the working area without the lighting system housing obstructing the user's view of the working area” ([0049] of Padget).
Regarding claim 3, Estes discloses wherein said assembly (15 of Estes) includes a cavity (Fig. 5 of Estes), said cavity of said light assembly configured to have a portion of said body extend therethrough (Fig. 5 of Estes).
Estes does not disclose that said assembly is a light assembly.
However, Padget in a related invention teaches that it is old and well known to provide a drill accessory (420) having a outer body (Fig. 7) configured to emit at least one beam of light onto an adjacent surface [0049] and [0051], the assembly (420) being a light assembly (424) having at least one light (408) proximate the perimeter thereof and wherein said at least one light (408) is configured to project a light beam in a straight line outward from said light assembly and along an adjacent surface (Figs. 7 and 11).
Padget, with the motivation to “provide illumination to the working area without the lighting system housing obstructing the user's view of the working area” ([0049] of Padget).
Regarding claim 4, Estes teaches further including a bearing assembly (19 and/or 23 of Estes), said bearing assembly (19 and/or 23 of Estes) being intermediate said body (14 of Estes) and said light assembly (15 of Estes), said bearing assembly (19 and/or 23 of Estes) configured to inhibit movement of the assembly (15 of Estes) during rotational movement of said body ([0020] of Estes).
Estes does not disclose that said assembly is a light assembly.
However, Padget in a related invention teaches that it is old and well known to provide a drill accessory (420) having a outer body (Fig. 7) configured to emit at least one beam of light onto an adjacent surface [0049] and [0051], the assembly (420) being a light assembly (424) having at least one light (408) proximate the perimeter thereof and wherein said at least one light (408) is configured to project a light beam in a straight line outward from said light assembly and along an adjacent surface (Figs. 7 and 11).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the body having an assembly of Estes drill accessory, to be configured to incorporate a lighting system as taught by Padget, with the motivation to “provide illumination to the working area ([0049] of Padget).
Regarding claim 5, and further including a bit securing member (20 of Estes), said bit securing member being present on said second end of said body (14 of Estes, Figs. 2-3 of Estes), said bit securing member configured to releasably retain an exemplary drill bit (Fig. 2 of Estes).
Regarding claim 8, Estes discloses A drill accessory (10) configured to be releasably secured to a drill chuck (11), wherein the drill accessory (10) is configured to project a straight line outward therefrom and along an adjacent surface (Fig. 1) wherein the drill accessory (10) comprises: 
a chuck engagement member (13), said chuck engagement member (13) configured to be inserted into a drill chuck (11); 
a body (14), said body being secured to said chuck engagement member (13), said body further having a first end (@14) and a second end (@18), said body being in cylindrical shape (Figs. 1-2 of Estes); 
an assembly (15, 16, 17), said assembly (15, 16, 17) being surroundably mounted to said body (14), said assembly being annular in shape having an outer perimeter (Fig. 2), 
a bearing assembly (19 and/or 23), said bearing assembly (19 and/or 23) configured to maintain said assembly (15) in a stationary position during rotational movement of said body ([0020])
Estes does not disclose that the assembly of the drill accessory is a light assembly having at least two lights located on the outer perimeter thereof. 
Padget in a related invention teaches that it is old and well known to provide a drill accessory (420) having an assembly (424 and/or 500) outer body (Figs. 7, 11) the assembly (500) being a light assembly (548) having at least two lights (548) located on the outer perimeter thereof (Fig. 11).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the body of Estes drill accessory, to be configured to incorporate a lighting system as taught by Padget, with the motivation to “provide illumination to the working area without the lighting system housing obstructing the user's view of the working area” ([0049] of Padget).
Regarding claim 9, Estes discloses the assembly (15)
Estes does not disclose that said assembly is a light assembly having at least two lights that are diametrically opposed on the outer perimeter of the light assembly.
However, Padget in a related invention teaches that it is old and well known to provide a drill accessory (420) having a outer body (Fig. 7) configured to emit at least one beam of light onto an adjacent surface [0049] and [0051], the assembly (420) being a light assembly (424) having at least two lights (408), said at least two lights are diametrically opposed on the outer perimeter of the light assembly (Figs. 9-11).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the body having an assembly of Estes drill accessory, to be configured to incorporate a lighting system at least two lights are diametrically opposed on the outer perimeter of the light assembly as taught by Padget, with the motivation to “provide illumination to the working area ([0049] of Padget).

Claims 6, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatenable over Estes (US 20040033112 A1) in view of Padget et al. (US 20170167721 A1) as applied to claims 1 and 8 above, and further in view of Yaksich (US 20090315279 A1).
Regarding claim 6, Estes as modified above discloses the bearing assembly (19 and/or 23 of Estes) as claimed in claim 5.
Estes as modified does not expressly disclose that the bearing assembly includes a plurality of ball bearings disposed therein.
However, Yaksich teaches using ball bearing assembly for rotation of a body relative to other components [0031].  Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the bearing assembly of Estes, to incorporate plurality of balls, the use of ball bearings allows for less costly and longer life of the bearing assembly. Note also, Estes teaches using a free-wheeling bearing ([0022). A person of ordinary skill in the art would recognize that a freewheeling bearing is an equivalent of a ball bearing. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to use a ball bearing assembly, in order to allow for less costly and longer life of the bearing assembly.
Regarding claim 10, Estes as modified above discloses the bearing assembly (19 and/or 23 of Estes) as claimed in claim 9 including being configured to inhibit 
Estes as modified does not expressly disclose that the bearing assembly includes a plurality of ball bearings disposed therein.
However, Yaksich teaches using ball bearing assembly for rotation of a body relative to other components [0031].  Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the bearing assembly of Estes, to incorporate plurality of balls, the use of ball bearings allows for less costly and longer life of the bearing assembly. Note also, Estes teaches using a free-wheeling bearing ([0022). A person of ordinary skill in the art would recognize that a freewheeling bearing is an equivalent of a ball bearing. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to use a ball bearing assembly, in order to allow for less costly and longer life of the bearing assembly.
Regarding claim 11, Estes teaches a drill accessory (10), including a body (14) having an assembly (15).
Estes does not disclose the assembly having at least two lights are configured to project a straight line light beam onto an adjacent surface in either an x-axis direction, a y-axis direction or a combination thereof.
However, Padget in a related invention teaches that it is old and well known to provide a drill accessory (Fig. 11) having a lightening assembly (Fig. 11), said lightening assembly having at least two lights (548 of Padget) that are configured to project a 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the body having an assembly of Estes drill accessory, to be configured to incorporate a lighting system of at least two lights project a straight line light beam onto an adjacent surface in either an x-axis direction, a y-axis direction or a combination thereof as taught by Padget, with the motivation to “provide illumination to the working area without the lighting system housing obstructing the user's view of the working area” ([0049] of Padget).

Regarding claim 12, and further including a bit securing member (20 of Estes), said bit securing member configured to releasably retain a drill bit (Fig. 2 of Estes), said bit securing member being contiguous with the second end of said body (Fig. 2 of Estes).
Regarding claim 13, wherein said assembly (15) includes a cavity (Fig. 5 of Estes), said cavity of said assembly configured to have a portion of said body journaled therethrough (Fig. 5 of Estes).
Estes does not disclose that said assembly is a light assembly.
However, Padget in a related invention teaches that it is old and well known to provide a drill accessory (420) having a outer body (Fig. 7) configured to emit at least one beam of light onto an adjacent surface [0049] and [0051], the assembly (420) being a light assembly (424) having at least one light (408) (Figs. 7 and 11).
Padget, with the motivation to “provide illumination to the working area without the lighting system housing obstructing the user's view of the working area” ([0049] of Padget).

Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being Unpatenable over Estes (US 20040033112 A1) in view of Padget et al. (US 20170167721 A1) as applied to claims 1 and 8 above, and further in view of Wu et al. (US 20080266845 A1).
Regarding claim 7, Estes as modified above discloses the light assembly (15 of Estes as modified by Padget).
Estes as modified does not expressly disclose that the at least one light assembly is a laser light.
However, Wu teaches light-emitting device comprises a light-emitting diode (LED) and a laser diode ([0008], [0020] and Fig. 5).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the light assembly of Estes as modified above, to incorporate plurality a laser light, as taught by Wu, so that the lighting device can be applied to various places and locations that require parallel and concentrated illumination, thereby increasing overall practicability and convenience ([0008] of Wu).
Regarding claim 14, Estes as modified above discloses the light assembly (15 of Estes as modified by Padget).

However, Wu teaches light-emitting device comprises a plurality of light-emitting diode (LED) and a laser diode ([0008], [0020] and Fig. 5).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the at least two light of the light assembly of Estes as modified above, to incorporate plurality laser lights, as taught by Wu, so that the lighting device can be applied to various places and locations that require parallel and concentrated illumination, thereby increasing overall practicability and convenience ([0008] of Wu).
Regarding claim 20, Estes as modified above discloses the light assembly (15 of Estes as modified by Padget).
Estes as modified does not expressly disclose that the four lights of the light assembly are laser lights.
However, Wu teaches light-emitting device comprises plurality of light-emitting diode (LED) and a laser diode ([0008], [0020] and Fig. 5).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the at least two light of the light assembly of Estes as modified above, to incorporate plurality laser lights, as taught by Wu, so that the lighting device can be applied to various places and locations that require parallel and concentrated illumination, thereby increasing overall practicability and convenience ([0008] of Wu).

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being Unpatenable over Estes (US 20040033112 A1) in view of Padget et al. (US 20170167721 A1), and further in view of Yaksich (US 20090315279 A1).
Regarding claim 15, Estes discloses A drill accessory (10) configured to be releasably secured to a handrill (11), wherein the drill accessory (10) comprises: 
a chuck engagement member (13), said chuck engagement member (13) configured to be inserted into a drill chuck (11); 
a body (14), said body being secured to said chuck engagement member (13), said body further having a first end (@14) and a second end (@18), said body being in cylindrical shape (Figs. 1-2 of Estes); 
an assembly (15, 16, 17), said assembly (15, 16, 17) being surroundably mounted to said body (14), said assembly being annular in shape having an outer perimeter (Fig. 2), 
a bearing assembly (19 and/or 23), being intermediate said body (14 of Estes) and said light assembly (15), said bearing assembly (19 and/or 23) configured to inhibit transfer of rotational movement to the assembly (15) so as to maintain the assembly (15) in a stationary position during rotational movement of the body (14) ([0020] of Estes).
Estes does not disclose that the assembly of the drill accessory is a light assembly having four lights located equidistantly with respect to each other along the outer perimeter of the light assembly, the drill accessory being operable to project a 
However, Padget in a related invention teaches that it is old and well known to provide a drill accessory (420 and/or 508) having an assembly (424 and/or 500) outer body (Figs. 7, 11) the assembly (500) being a light assembly (548) having four lights (548) located equidistantly with respect to each other along the outer perimeter of the light assembly (Fig. 10, see also [0064]), the drill accessory being operable to project a straight-line light beam along an x-axis and a y-axis onto an adjacent surface (Fig. 11).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the body of Estes drill accessory, to be configured to incorporate a lightening system as taught by Padget, with the motivation to “provide illumination to the working area without the lighting system housing obstructing the user's view of the working area” ([0049] of Padget).
Estes as modified does not expressly disclose that the bearing assembly includes a plurality of ball bearings disposed therein.
However, Yaksich teaches using ball bearing assembly for rotation of a body relative to other components [0031].  Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the bearing assembly of Estes, to incorporate plurality of balls, the use of ball bearings allows for less costly and longer life of the bearing assembly. Note also, Estes teaches using a free-wheeling bearing ([0022). A person of ordinary skill in the art would recognize that a freewheeling bearing is an equivalent of a ball bearing. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention 
Regarding claim 16, wherein said assembly (15) includes a cavity (Fig. 5 of Estes), said cavity of said assembly configured to have a portion of said body journaled therethrough (Fig. 5 of Estes).
Estes does not disclose that said assembly is a light assembly.
However, Padget in a related invention teaches that it is old and well known to provide a drill accessory (420) having a outer body (Fig. 7) configured to emit at least one beam of light onto an adjacent surface [0049] and [0051], the assembly (420) being a light assembly (424) having at least one light (408) (Figs. 7 and 11).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the body having an assembly of Estes drill accessory, to be configured to incorporate a lighting system as taught by Padget, with the motivation to “provide illumination to the working area without the lighting system housing obstructing the user's view of the working area” ([0049] of Padget).
Regarding claim 17, and further including a bit securing member (20 of Estes), said bit securing member configured to releasably retain a drill bit (Fig. 2 of Estes), said bit securing member being contiguous with the second end of said body (Fig. 2 of Estes).
Regarding claim 18, Estes teaches the drill accessory (10), including the body (14) having an assembly (15).

However, Padget in a related invention teaches that it is old and well known to provide a drill accessory (Fig. 11) having a lightening assembly (Fig. 11), the assembly (500) being a light assembly (548) having four lights (548) (Fig. 10, see also [0064]) configured to project a straight line light beam onto an adjacent surface in an x-axis direction and a y-axis direction (Fig. 10, see also [0064]and Fig. 11).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the body of Estes drill accessory, to be configured to incorporate a lightening system as taught by Padget, with the motivation to “provide illumination to the working area without the lighting system housing obstructing the user's view of the working area” ([0049] of Padget)..
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the body having an assembly of Estes drill accessory, to be configured to incorporate a lighting system of as taught by Padget, with the motivation to “provide illumination to the working area without the lighting system housing obstructing the user's view of the working area” ([0049] of Padget).
Regarding claim 19, Estes teaches the drill accessory having an assembly (15).
Estes does not disclose that said assembly is a light assembly and said light assembly further includes a switch, said switch configured to transition the lights between an on position and an off position.
Padget in a related invention teaches that it is old and well known to provide a drill accessory having an assembly (420), the assembly (420) being a light assembly (424) (Figs. 7), and further includes a switch, said switch configured to transition the lights between an on position and an off position ([0015] of Padget).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the body having an assembly of Estes drill accessory, to be configured to incorporate a lighting system having a switch as taught by Padget, with the motivation to enable a user to manually activate and deactivate the lighting system and provide illumination to the working area without the lighting system housing obstructing the user's view of the working area ([0048] and [0049] of Padget).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Those references not relied upon are directed mainly toward the general field of drill accessory having lightening assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731